Citation Nr: 1219670	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's low back injury residuals with spondylolisthesis and spondylolysis.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right sacroiliac joint syndrome with right nerve root irritation and sensory neuropathy.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to August 1960; from September 1962 to November 1969; and from January 1970 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Waco, Texas, Regional Office (RO) which granted service connection for right sacroiliac joint syndrome with right nerve root irritation and sensory neuropathy; assigned a 10 percent evaluation for that disability; effectuated the award as of May 9, 2005; and denied an increased evaluation for the Veteran's low back injury residuals with spondylolisthesis and spondylolysis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In October 2011, the RO granted a temporary total disability evaluation under the provisions of 38 C.F.R. § 4.30 for the Veteran's low back disorder based upon convalescence following a May 7, 2010, lumbosacral spine surgical procedure and effectuated the award for the period from May 7, 2010 to August 31, 2010.  In April 2012, the Board advanced the Veteran's appeal on the docket on its own motion.  

A June 2007 Department of Veterans Affairs (VA) treatment record conveys that the Veteran could no longer work due to his service-connected lumbosacral spine disorder.  The Veteran's entitlement to a TDIU has not been adjudicated.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added that issue to the enumerated issues on appeal.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In May 2012, the Veteran submitted clinical documentation from United Regional Hospital which reflects that the Veteran had undergone a January 31, 2012, operation which encompassed a bilateral L5-S1 transfacet decompression, a bilateral L5-S1 posterolateral fusion, right L5-S1 posterior non-segmental instrumentation, and placement of bilateral L5-S1 posterior non-segmental instrumentation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's service-connected post-operative lumbosacral spine disabilities, the Board finds that an additional VA evaluation is necessary.  

Clinical documentation dated after March 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbosacral spine disorders after March 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after March 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his post-operative lumbosacral spine disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's post-operative lumbosacral spine disabilities, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the lumbosacral spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's post-operative lumbosacral spine disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Notify the Veteran of his responsibility to report for any scheduled VA examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be placed in the Veteran's claims files.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

